Citation Nr: 0912929	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  06-07 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder


INTRODUCTION

The Veteran served on active duty from July 1982 to June 
1985.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which-in pertinent part, denied the hearing 
loss claim.  In accordance with the Veteran's request 
following her relocation, the RO in Phoenix, Arizona, 
exercises current jurisdiction over her claims file.

In February 2008, the Board remanded the case to the RO, via 
the Appeals Management Center (AMC), in Washington, DC, to 
clarify the Veteran's hearing preference.  The AMC referred 
the matter to the Phoenix, Arizona RO, where a hearing was 
held in October 2008.  The Phoenix RO continued to deny the 
claim and returned the case to the Board for further 
appellate review.


FINDINGS OF FACT

1.  The preponderance of the probative evidence indicates 
that a pre-existing left ear hearing loss was not made 
permanently worse by the Veteran's active service.

2.  The evidence of record does not show a current right ear 
hearing loss disability as defined for VA disability 
compensation purposes.


CONCLUSIONS OF LAW

1.  A pre-existing left ear hearing loss was not aggravated 
by active service, nor may it be presumed to have been 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1111, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107(b) (West 2002 and 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(b), 
3.306, 3.307, 3.309(a) (2008).

2.  The criteria for service connection for a right ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309(a), 3.385.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
December 2004 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
what part VA will attempt to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Pursuant to the Board's 
remand, a March 2008 letter reiterated the above notice and 
provided adequate notice of how disability ratings and 
effective dates are assigned in the event service connection 
is granted.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Subsequent to the March 2008 letter, a RO Decision Review 
Officer reviewed the claim on a de novo basis, as shown in 
the December 2008 supplemental statement of the case.  This 
review cured any timing-of-notice error.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case or 
supplemental statement of the case, is sufficient to cure a 
timing defect).

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  A VA hearing examination was not conducted.  
At the hearing, however, the Decision Review Officer 
explained and offered the Veteran an examination so that a 
qualified examiner could render a nexus opinion.  The Veteran 
refused an examination, asserting she did not have the time 
for an examination, and that the burden of proof was on VA.  
See Transcript (T), pp. 22-25.  Thus, the Board finds no 
failure by VA to assist her.  See 38 C.F.R. § 3.159(c).

While she may not have received full notice prior to the 
initial decision, after notice was provided, she was afforded 
a meaningful opportunity to participate in the adjudication 
of her claims and she did in fact participate.  Thus, any 
error was cured and rendered entirely harmless.  See 
Washington v. Nicholson, 21 Vet. App. 191 (2007).  In sum, 
there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication; so, the Board may address the merits of 
the Veteran's claim.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Governing Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  Where a veteran served continuously for 
ninety (90) days or more during a period of war, or during 
peacetime service after December 31, 1946, and a 
sensorineural hearing loss becomes manifest to a degree of 
10 percent within one year from date of termination of active 
duty, such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§  3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Analysis

The Veteran asserts that a pre-existing left ear hearing loss 
was aggravated during her active service as dentist primarily 
due to exposure to high-speed dental tools and equipment.  
She avers that those sources of high-frequency "acoustic 
trauma" caused a right ear hearing loss as well.  The Board 
finds the preponderance of the evidence refutes all of the 
Veteran's assertions, most of which are speculative.

Left Ear.

A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before enrollment and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.  If a pre- existing disorder is 
"noted" on entering service, the Veteran has the burden of 
showing an increase in disability during service.  If the 
Veteran meets that burden and shows that an increase in 
disability occurred, the burden then shifts to the government 
to show that any increase was due to the natural progress of 
the disease.  Wagner, 370 F.3d at 1096.

There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of the evidence of record pertinent to 
the manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).  Intermittent 
or temporary flare-ups during service of a preexisting injury 
or disease do not constitute aggravation; rather, 
the underlying condition, as contrasted with symptoms, must 
have worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  Accordingly, "a lasting worsening of the condition" 
- that is, a worsening that existed not only at the time of 
separation but one that still exists currently is required.  
Routen v. Brown, 10 Vet. App. 183, 189 (1997).

The Veteran asserts in written submissions and in hearing 
testimony that because she was accepted for active service 
with her pre-existing left ear hearing loss, VA has the 
burden of showing her left ear did not worsen and that she is 
not entitled to the benefits she seeks.  As set forth above, 
because she entered service with a preexisting disability the 
law imposes a burden on her, not VA.

The Veteran indicated on her March 1982 Report of Medical 
History that she had a prior history of a hearing loss.  On a 
DD Form 2246, Applicant Medical Prescreening Form, she 
executed in March 1982, the appellant noted she was born 
partially deaf in the left ear, and that it could not be 
treated.  The examiner noted there was a known hearing loss 
in the left ear since birth.  This was confirmed by the audio 
test conducted at the examination for entry into active 
serve, which showed puretone thresholds as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
65
55
45
55
50

The left ear hearing loss was noted on the March 1982 Report 
Of Medical Examination For Naval Reserve, and the Veteran's 
Physical Profile was noted as H2 to indicate her pre-existing 
left ear hearing loss.  The examination report notes the 
examiner assessed her ears as otherwise normal, as concerned 
any ear disease.

In light of the above, the presumption of soundness did not 
attach to the Veteran's left ear, 38 C.F.R. § 3.304(b), and 
contrary to her repeated assertions, she-not VA, has the 
burden of showing her left ear hearing loss increased during 
her active service.  See Wagner, 370 F.3d at 1096.  She has 
not done so.

The Veteran has repeatedly asserted that she did not undergo 
a hearing examination at her separation examination, which 
would have shown her left ear hearing loss increased in 
severity.  She also asserts she was not monitored during her 
active service.  See T, p. 3.  Her records show differently.

Service treatment records note an audiological analysis of 
March 1984, whereon the examiner noted the left ear hearing 
loss.  The Board notes the examiner's symbols for the left 
ear appear at about the same level as those at the entrance 
examination.  The May 1985 Report Of Medical Examination For 
Separation notes a hearing test was in fact administered.  
The examiner noted left ear deafness secondary to congenital 
atrophy but that the ears were otherwise normal.

The examiner's finding is consistent with the Veteran's 
notation in her November 2004 letter to the Philadelphia RO 
that she was diagnosed with a complete left ear hearing loss 
in the sixth grade, which several x-rays and studies led her 
providers to diagnose as nerve deafness, most likely 
secondary to congenital nerve deafness.

The Veteran's claim of entitlement to service connection for 
a bilateral hearing loss  fails on at least two bases: First, 
congenital defects may not be the subject of service 
connection.  See 38 C.F.R. § 3.303(c).  Second, deafness 
cannot be aggravated.  Nonetheless, even were the Board to 
ignore the medical findings, and the Veteran's own report, of 
pre-existing left ear deafness, she simply has not shown her 
left ear hearing loss increased in severity during her active 
service.  Hearing examinations conducted in-service  1985 and 
1999 show her left ear hearing loss to essentially be the 
same as in 1982.

The Board acknowledges the receipt of literature on noise-
induced hearing loss in dental offices.  Treatise evidence 
must discuss generic relationships with a degree of certainty 
such that under the facts of this particular case there is at 
least a plausible causality based on objective facts rather 
than on unsubstantiated lay medical opinion.  See, e.g., 
Wallin v. West, 11 Vet. App. 509, 514 (1998).

First, the article observes that the typical dental office 
did not appear to exceed the noise limits prescribed by 
Occupational Safety and Health Act.  Second, it noted that 
studies done on the subject reached mixed results-primarily 
on anecdotal evidence.  In any event, there is no competent 
evidence or opinion which relates any conclusion in the study 
to this Veteran's individual case.  While the Veteran is a 
dentist, there is no evidence she has specialized medical 
training in audiology.  Black v. Brown, 10 Vet. App. 279 
(1997) (an opinion may be reduced in probative value even 
where the statement comes from someone with medical training, 
if the medical issue requires special medical knowledge).  
The bottom line remains that there is no probative evidence 
that her pre-existing left ear hearing loss increased in 
severity during her active service.

Thus, the Board finds the preponderance of the evidence is 
against the claim for a pre-existing left ear hearing loss on 
the basis of aggravation.  38 C.F.R. §§ 3.303, 3.304(b), 
3.306.  The benefit sought on appeal is denied.

Right Ear.

The Veteran asserts her exposure to dental equipment during 
her active service caused a right ear hearing loss.  She 
asserts that she was exposed to acoustic trauma during 
firearms training and during various exercises.  She did not 
specifically indicate in any written submission that she did 
not wear hearing protection during those claimed exposures.  
When specifically asked by the Decision Review Officer, the 
Veteran replied that she did not recall-only that she 
remembered the firearms training as jolting.  See T, p. 6.

For VA purposes, impaired hearing is considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC test are less than 94 percent.  
38 C.F.R. § 3.385.

The Veteran concedes that the probative evidence of record 
shows that any right ear hearing loss does not meet VA 
criteria for a hearing disability.  Moreover, service 
treatment records are entirely negative for any entries 
related to complaints, findings, or treatment for a right ear 
hearing loss.  They do note complaints of ear congestion 
secondary to allergy-related complaints, but examination 
showed the ears as normal.  There was one instance in 
December 1983 of a finding of a Eustachian tube dysfunction, 
but that was an acute and transitory matter.  The right ear 
hearing examination results in 1982 and 1985 are essentially 
the same.  The May 1985 Report Of Medical Examination For 
Separation notes the ears were normal.  Further, a private 
examination conducted in August 1999 note the right ear was 
within normal limits.

Thus, there is no factual basis for service connection on 
either a presumptive or direct basis.  38 C.F.R. §§ 3.303, 
3.307, 3.309(a).  The benefit sought on appeal is denied.  In 
reaching this decision the Board considered the doctrine of 
reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim, however, the doctrine is not for 
application.  38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


